Citation Nr: 1141936	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-42 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1970 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction of this appeal was subsequently transferred to the New Orleans, Louisiana RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service- connected disabilities have been met. 38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of entitlement to a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

TDIU 

The Veteran seeks a TDIU as a result of his service-connected disabilities.  

In order to establish a TDIU, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) , for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) . 

Service connection is in effect for the Veteran's Meniere's syndrome with deafness and tinnitus, rated as 60 percent disabling; chronic obstructive pulmonary disease (COPD), rated as 60 percent disabling; chronic lumbosacral strain and degenerative arthritis, rated as 40 percent disabling; residuals of a left wrist injury, rated as 10 percent disabling; and residuals of a right wrist injury, rated as 10 percent disabling.  The Veteran has a combined disability rating for compensation of 90 percent, effective September 19, 2006.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) . 

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is near to balance (i.e., that supporting the claim and opposing the claim is nearly approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, the record is in approximate balance as to this critical question.  The record indicates that totality of the Veteran's service-connected disabilities demonstrate that he is unable to maintain substantially gainful employment. 

The Veteran contends that he is unable to work due to his service-connected disabilities.  On his February 2008 application for TDIU, he indicated that he last worked at Wal Mart in January 2007 as a stock clerk.  He reported that he has a four-year college education.  

By way of history, the Board notes that the Veteran was involved in a serious motor vehicle accident while on active duty in March 1983.  A March 1985 U.S. Coast Guard Physical Evaluation Board (PEB) rendered the Veteran unfit for active duty as a result of the injuries sustained in the traumatic motor vehicle accident.  At that time, noted "in the line of duty" diagnoses included the following: brain syndrome due to trauma (analogous to brain disease due to trauma), manifested by headaches, blackouts, and vertigo, with "definite impairment of social and industrial adaptability;" limitation of motion of the bilateral wrists; and lumbosacral strain.  An addendum to the PEB document again confirmed that the Veteran sustained "severe injury to his head manifested by incapacitation, near daily headaches and vertigo requiring bed rest for relief."  The addendum also notes that the head trauma caused middle ear damage with persistent tinnitus and hearing loss despite surgical intervention.  

Following discharge from service, the Veteran was awarded service connection for residuals relating to the motor vehicle accident, to include organic brain syndrome, secondary to trauma, residuals of a right wrist injury, residuals of a left wrist injury, and chronic lumbosacral strain.  

Despite the Veteran's continued complaints of blackouts, headaches, dizziness and other neurological symptoms, in May 1987, the RO recharacterized the Veteran's condition as Meniere's syndrome with deafness and tinnitus and evaluated the disorder under a new diagnostic code, DC 6205.  

A June 1989 VA counseling record noted that the Veteran "displayed notable impairment of short and long term memory as well as reporting amnesiac blockage of alleged events not supported by documentation, e.g., covert intelligence work in the service; combat duty in Vietnam leading to shrapnel and bullet wounds."  He also had absolutely no recall of circumstances surround these events.  He also provided photographs of numerous medals allegedly awarded to him for his service.  The examiner concluded that the Veteran had functional limitations in cognitive spheres as associated with Meniere's syndrome.  

The Veteran has been afforded relatively recent VA medical examinations for his service-connected disabilities.  Throughout, he has consistently maintained that the disabilities affect his ability to work, in one or another.  For example, at a December 2006 VA audiological examination, the Veteran reported that his Meniere's syndrome with hearing loss and tinnitus made it very difficult to understand speech without visual cues.  He also reported a post-service inability to maintain employment due to his hearing loss and "mental conditions."  Notably, when the Veteran was asked about the circumstances surrounding the onset of his Meniere's syndrome, he was unable to remember any details, simply noting that he believed he was injured following a MVA in a government vehicle in the late 1970's or 1980's.  The VA examiner diagnosed mild to moderately severe sensorineural hearing loss, bilaterally.  

A contemporaneous VA joints examination indicated that the Veteran was a part-time teacher, but he reported that his service-connected left and right wrist disabilities affected his ability to use a computer and lift objects.  He endorsed bilateral chronic wrist pain, stiffness, and weakness.  The Veteran likewise reported that his service-connected low back condition affected his occupation and that he was unable to lift or bend without increased pain.  

The record also reflects various emergency room treatment in 2008 and 2009 for COPD and related symptoms, such as shortness of breath, chest pain, etc.  

A January 2008 VA audiological examination report indicated that the Veteran was unable to hear and that he had to look directly at the speaker's face in order to understand what was being said.  He also reported "constant loud ringing in both ears."  

A June 2009 VA psychiatric note shows that the Veteran reported that he had a PhD. in religious studies.  The examiner indicated that the Veteran did not have additional skills or training and that he did not appear to have the stated educational level.  The Veteran reported that he served overseas in the military and that he served in combat in Vietnam.  The physician noted that the Veteran did not appear to be a reliable history and that he questioned the validity of the history given due to his inconsistency in his military service and the record.  Physically, his dress was unkempt; his mood was irritable; his thought was circumstantial; he had grandiose delusions; and his judgment and concentration were fair.  

In October 2009, the Veteran underwent a general VA examination to determine whether his service-connected disabilities rendered him unemployable.  The Veteran reported that he was currently unemployed and that he last worked as a greeter at Wal-Mart in 2007.  With respect to his wrist disabilities, the Veteran stated that he had problems lifting or moving objects.  With respect to the spine, the Veteran reported that bending, lifting, sitting and walking were all affected by his lumbar condition.  He noted increased pain with these activities.  With respect to Meniere's syndrome, the Veteran reported recurrent, weekly episodes of dizziness, loud ringing in the ears, and falling.  He stated that he must sit down during these episodes.  With respect to COPD, the Veteran reported dyspnea on exertion after walking 2 blocks and frequent episodes of shortness of breath.  

In regards to employment, the Veteran stated that he stopped working in 2007 because he felt that he was not able to stand for extended periods of time.  

Based on the foregoing, the VA examiner opined that the Veteran's service-connected and non-service connected conditions equally prevented the Veteran from being gainfully employed for light or heavy duty employment.  He specifically noted that the COPD, wrist problems, and Meniere's syndrome prevented heavy duty employment; he did not comment upon the Veteran's low back disorder which is rated as 60 percent disabling.  

A September 2010 letter from the Veteran's private nurse practitioner, L. Wade, noted that the Veteran suffered from numerous health problems, including those for which he is currently service connected (i.e., COPD and Meniere's syndrome).  The nurse practitioner stated that the Veteran had been a patient of hers for several years and that, in her opinion, his numerous health problems have caused him to be unable to hold employment.  She further stated that "due to his multiple medical problems, I feel that he is physically unable to be employed."  

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above (primarily the service-connected Meniere's syndrome and residuals), and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The Board finds particularly compelling the symptomatology surrounding his Meniere's syndrome, which appears to encompass blackouts, dizziness, headaches, hearing loss, tinnitus, and even cognitive impairment.  The VA examiner in October 2009 essentially opined that his service-connected and non-service connected disabilities together prevented both heavy and light employment.  The Board acknowledges that the examiner's statements that the Veteran's COPD, wrist disability, and Meniere's syndrome would prevent heavy, but not light duty employment.  However, given the Veteran's marked symptoms associated with Meniere's disease it appears that even light duty work would be difficult, if not impossible.  The Board additionally notes that, when rendering his opinion regarding employment, this particular examiner did not take into account the Veteran's low back disability.  Notably, an increased rating of 40 percent was granted during the course of this appeal as based on increased symptomatology.  Lastly, the Board notes that its conclusion is further supported by the Veteran's long-time treating nurse practitioner who also opined that his numerous disabilities, included Meniere's disease and COPD, would essentially prevent gainful employment. 

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421. 


ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


